Title: To George Washington from Major General Nathanael Greene, 9 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
[Middlebrook] April 9. 1779

Inclosd is a Letter receivd last Evening from Mr Patterson.
The contents are not the most agreeable; and how it comes directed through me to your Excellency I cannot imagin.
He mentions there being a greater number of Boats upon the Susquehannah then he gave an account of when at Camp. Will it not be best to lessen the number orderd to be built; if the proper sizd ones can be had already fit for service.
I dont intend to trust any thing in the quarter masters line to Mr Patterson; as I can easily evade his offer; and dont wish to trust more to any man of a doubtful Character than cannot be avoided.
General Potter married Mr Pattersons Sister. From him more may be learnt respecting him than from any other person.
Is it your Excellencys intention to send great quantities of provision up to Wyoming before that Post is reinforced—Will there not be great danger of its being destroyed. I wish to know your Excellencys pleasure in the matter; as I design to send an Express to Estertown this Evening or tomorrow Morning, and will give directions accordingly. I am with due respect Your Excellencys Most Obedient humble Sert
Nath. Greene Q.M.G.
